Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will not be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would change the scope of the claimed method by requiring for the first time that at least 2,000 mg/L of iron are provided in the culture medium, that iron accumulates in the cell wall of the fungi, and that the fungal biomass has at least 20,000 mg iron per kg of biomass. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While the proposed new limitations were searched and considered, the total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. 
The proposed amendments are not be entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant summarizes portions of the rejection of record highlighting that the primary reference Sinnott’s biomass uses plant seedlings and not fungi. Applicant then points to attached Exhibits 1 and 2, publications by Chaney and Takagi, and discusses the mechanisms by which plants absorb iron. Applicant concludes based on the references that plants are not equipped to uptake the high levels of iron listed in the amended claims. However, the rejection of record is not over Sinnott’s seedings, but over the obviousness to use fungi in place of the seedlings in Sinnott’s method. Therefore this argument is not persuasive.
Applicant points to the proposed new limitations, and alleges that none of the references render it obvious to provide at least 2,000 mg/L of iron in the culture medium such that iron accumulates in the cell wall of the fungi, and that the resulting fungal biomass has at least 20,000 mg iron per kg of biomass. However, as stated above, the proposed amendments require further search and consideration and therefore are not entered. It is noted that if the proposed amendments were entered they would overcome the rejections of record. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653